TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00638-CR




Samuel Shane Plumley, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF LAMPASAS COUNTY, 27TH JUDICIAL DISTRICT
NO. 7720, HONORABLE JOE CARROLL, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N
 
Samuel Shane Plumley seeks to appeal from a judgment of conviction for attempted
aggravated assault.  The trial court has certified that this is a plea bargain case and Plumley has no
right of appeal, and also that Plumley waived the right of appeal.  See Tex. R. App. P. 25.2(a)(2);
Monreal v. State, 99 S.W.3d 615, 622 (Tex. Crim. App. 2003); Blanco v. State, 18 S.W.3d 218, 220
(Tex. Crim. App. 2000).
The appeal is dismissed.
 
                                                __________________________________________
                                                Bob Pemberton, Justice
Before Chief Justice Law, Justices Pemberton and Waldrop
Dismissed for Want of Jurisdiction
Filed:   October 13, 2005
Do Not Publish